DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit electrically adjusting the lumbar support” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structures of “drive unit” described in paragraph [0047] of the specification include: “one or more electric motors and a suitable drive electronics system, which may be conventional”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbank (US 6,339,302) in view of Foster (US 5,020,517).
 Regarding claim 1, Greenbank discloses (Fig. 1-3) a vehicle seat comprising: 
an electrically adjustable lumbar support (lumbar support massage module 22) configured to perform a massage function (Col. 2 lines 29-33); and 

Greenbank discloses the lumbar support provides a massaging function and discloses a switch for actuating the massaging function (switch 72, Col. 4 lines 15-16), but is silent regarding adjustment of a massage parameter and therefore does not disclose a three-way switching element configured to select a predetermined value for a massage parameter of the lumbar support.
	However, Foster teaches (Fig. 1) a back massaging having a lumbar massager (lower lumbar vibrator 48) and a three-way switching element (switch 46, for controlling lower back, which has three positions: “off”, “high” and “low”. See Col. 3 lines 7-10) configured to select a predetermined value for a massage parameter of the lumbar support (switching to “high” makes the vibrator 48 vibrate at a high energy level (high intensity), switching to “low” makes the vibrator 48 vibrate at low energy level (low intensity), and switching to “off” turns the vibrator 48 off. See Col. 3 lines 7-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Greenbank to include a three-way switching element configured to select a predetermined value for a massage parameter of the lumbar support, as taught by Foster, for the purpose of allowing a user to control the massage intensity based on user preference or condition.
 Regarding claim 2, modified Greenbank discloses the four-way button (switch 70 of Greenbank) is a four-way navigation button with two button axes, which are oriented 
Regarding claim 4, modified Greenbank discloses the massage parameter is a massage intensity (Foster discloses that switch 46 is an intensity switch because switching to “high” makes the vibrator 48 vibrate at a high energy level (high intensity), switching to “low” makes the vibrator 48 vibrate at low energy level (low intensity), and switching to “off” turns the vibrator 48 off and therefore zero energy level. See Col. 3 lines 7-12).
Regarding claim 5, modified Greenbank discloses one of the predetermined values for the massage intensity corresponds to a massage intensity of zero (“off” position of switch 46 of Foster corresponds to intensity of zero).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbank (US 6,339,302) in view of Foster (US 5,020,517) and further in view of Watanabe (US 2004/0158181). 
Regarding claims 3 and 7, modified Greenbank discloses the four-way button and the three-way switching element are arranged next to one another on a side flank of the vehicle seat (the primary reference Greenbank discloses the four-way button 70 is provided on a side flank of the vehicle seat, and while Foster discloses a three way switching element positioned on a remote control, one of ordinary skill in the art would recognize that the combination of the primary reference Greenbank with the teaching reference of Foster, used only to teach a three way switching element, would provide for a combined reference having both the four-way button and three-way switching element positioned on a side flank of the vehicle seat), however modified 
However, absent evidence of criticality, it would have been obvious to one of ordinary skill to rearrange the configuration such that the four-way button and the three-way switching element are arranged next to one another as opposed to being separated by at least one button for the purpose of allowing user to easily move between the two buttons to obtain optimal positioning and intensity, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art, and would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Additionally, Watanabe teaches (Fig. 9) a control unit (19) comprising an intensity switch (69) and positioning switch (68), wherein the positioning switch (equivalent in function to applicant’s four-way button) is positioned next to the intensity switch (equivalent in function to applicant’s three-way switching element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the non-adjacent positioning of four-way button and three-way switching element of modified Greenbank with the “next to one another” positioning of the positioning switch (equivalent to four-way button) and intensity switch (equivalent to three-way switching element) of Watanabe for the purpose of allowing user fingers to easily navigate between the two buttons to obtain optimal positioning and intensity, as substituting of one form of positioning switch components on a control board (non-adjacent arrangement of elements of modified Greenbank) with another form of positioning switch components on a control board (next to one another arrangement of elements of Watanabe) would be a simple substitution of one known form of control board arrangement with another .

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbank (US 6,339,302) in view of Foster (US 5,020,517), and further in view of McCambridge (US 6,217,533).
Regarding claim 6, modified Greenbank discloses a predetermined value for massage intensity of zero (“off” position of switch 46 of Foster), but does not disclose the predetermined value for massage intensity of zero is selected by pushing-in the three-way switching element, which is in a central switching position (in Foster, the “off” position is at the far left side of the horizontal three-way switch 46, the “high” position” is at the center” and “low” is on the far right, therefore the switch cannot be pushed-in from the to reach the massage intensity of zero (switch must be pushed-out)).
However, McCambridge teaches (Fig. 1) a three-way switching element (control switch 56) having an upper “high” position (“H”), a central “off” position (“O”), and a lower “low” position (“I”), wherein the value of zero is selected by pushing in the three-way switching element (pushing from position “I” to position “O” is interpreted as “pushing in,” therefore pushing the switch in from “I” to “O” results in selection of the massage intensity of zero), which is in a central switching position (central position of off position “O” shown in Fig. 1).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the arrangement of the three-way 
 Regarding claim 10, modified Greenbank discloses three switching positions of the three-way switching element are arranged in a horizontal direction (see horizontal arrangement of switching positions of switch 46 in Fig. 1 of Foster), and therefore does not disclose the three switching positions are arranged in a vertical direction.
However, McCambridge teaches (Fig. 1) a three-way switching element (control switch 56) having an upper “high” position (“H”), a central “off” position (“O”), and a lower “low” position (“I”) arranged in a vertical direction (see vertical arrangement in Fig. 1), wherein the value of zero is selected by pushing in the three-way switching element (pushing from position “I” to position “O” is interpreted as “pushing in,” therefore pushing the switch in from “I” to “O” results in selection of the massage intensity of zero), which is in a central switching position (central position of off position “O” shown in Fig. 1).

Regarding claim 11, modified Greenbank discloses the predetermined value for the massage parameter that is selected in an upper switching position of the three-way switching element is greater than the predetermined value for the massage parameter that is selected in a lower switching position of the three-way switching element (the upper switching position of the three-way switching element of Greenbank is “high” while the lower switching position is “low” (see high-off-low arrangement in Fig. 1 of McCambridge, reference number 56), therefore the upper switching position has a greater predetermined value for the massage parameter (massage intensity) than the lower switching position).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbank (US 6,339,302) in view of Foster (US 5,020,517) and Watanabe (US 2004/0158181), and further in view of McCambridge (US 6,217,533).
  Regarding claim 8, modified Greenbank discloses three switching positions of the three-way switching element are arranged in a horizontal direction (see horizontal arrangement of switching positions of switch 46 in Fig. 1 of Foster), and therefore does not disclose the three switching positions are arranged in a vertical direction.
However, McCambridge teaches (Fig. 1) a three-way switching element (control switch 56) having an upper “high” position (“H”), a central “off” position (“O”), and a lower “low” position (“I”) arranged in a vertical direction (see vertical arrangement in Fig. 1), wherein the value of zero is selected by pushing in the three-way switching element (pushing from position “I” to position “O” is interpreted as “pushing in,” therefore pushing the switch in from “I” to “O” results in selection of the massage intensity of zero), which is in a central switching position (central position of off position “O” shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the horizontal arrangement of switching positions of the three-way switching element of modified Greenbank to be a vertical arrangement of switching positions of a three-way switching element, as taught by McCambridge, for the purpose of position for the purpose of allowing user to select between “high” and “low” settings easier (as opposed to having to pass through the “high” section to reach the “low” section as is disclosed by Foster), thereby reducing likelihood of injury, and to allow for shutting off the application easier (only takes one push in either direction to turn off), as it has been held that simple substitution of one form of arrangement of switching positions 
Regarding claim 9, modified Greenbank discloses the predetermined value for the massage parameter that is selected in an upper switching position of the three-way switching element is greater than the predetermined value for the massage parameter that is selected in a lower switching position of the three-way switching element (the upper switching position of the three-way switching element of Greenbank is “high” while the lower switching position is “low” (see high-off-low arrangement in Fig. 1 of McCambridge, reference number 56), therefore the upper switching position has a greater predetermined value for the massage parameter (massage intensity) than the lower switching position).

 Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbank (US 6,339,302) in view of Foster (US 5,020,517) and Choi (KR 20030048703, see machine translation copy attached).
 Regarding claim 12, Greenbank discloses (Fig. 1-3) a vehicle seat comprising: 
an electrically adjustable lumbar support (lumbar support massage module 22) configured to perform a massage function (Col. 2 lines 29-33); and 
an operator control unit (switching module 18) controlling the lumbar support, the operator control unit including a four-way button (lumbar movement switch 70) configured to set an inoperative position of the lumbar support (Col. 4 lines 12-17), 

	However, Foster teaches (Fig. 1) a back massaging having a lumbar massager (lower lumbar vibrator 48) and a three-way switching element (switch 46, for controlling lower back, which has three positions: “off”, “high” and “low”. See Col. 3 lines 7-10) configured to select a predetermined value for a massage parameter of the lumbar support (switching to “high” makes the vibrator 48 vibrate at a high energy level (high intensity), switching to “low” makes the vibrator 48 vibrate at low energy level (low intensity), and switching to “off” turns the vibrator 48 off. See Col. 3 lines 7-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Greenbank to include a three-way switching element configured to select a predetermined value for a massage parameter of the lumbar support, as taught by Foster, for the purpose of allowing a user to control the massage intensity based on user preference or condition.
While modified Greenbank discloses that the lumbar support (22 of Greenbank) is adjustable in position (by pressing button 70 of Greenbank), it is unclear what structure is used for adjusting position of the lumbar support of modified Greenkbank. It should be noted that applicant provides a statement of admitted prior in paragraph [0047] of the originally filed specification by stating that the drive unit (interpreted under 35 112(f)) “includes one or more electric motors and a suitable drive electronics system, which may be conventional”, therefore 
As a matter of expediting prosecution, Choi also teaches (Fig. 1) a drive unit (comprising motor 12 with associated microprocessor 13 and the rail system 14) electrically adjusting the lumbar support (paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat of modified Greenbank to include for the purpose of allowing for customized, controlled adjustment of the position of the lumbar support to accommodate specific user dimensions.
Regarding claim 13, modified Greenbank discloses the four-way button (switch 70 of Greenbank) is a four-way navigation button with two button axes, which are oriented perpendicularly in relation to one another (see the four directional arrows of switch 70 in Fig. 3, forming two axes that are perpendicular).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greenbank (US 6,339,302) in view of Foster (US 5,020,517) and Choi (KR 20030048703, see machine translation copy attached), and further in view of Watanabe (US 2004/0158181). 
Regarding claims 3 and 7, modified Greenbank discloses the four-way button and the three-way switching element are arranged next to one another on a side flank of the vehicle seat (the primary reference Greenbank discloses the four-way button 70 is provided on a side flank of 
However, absent evidence of criticality, it would have been obvious to one of ordinary skill to rearrange the configuration such that the four-way button and the three-way switching element are arranged next to one another as opposed to being separated by at least one button for the purpose of allowing user to easily move between the two buttons to obtain optimal positioning and intensity, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art, and would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Additionally, Watanabe teaches (Fig. 9) a control unit (19) comprising an intensity switch (69) and positioning switch (68), wherein the positioning switch (equivalent in function to applicant’s four-way button) is positioned next to the intensity switch (equivalent in function to applicant’s three-way switching element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the non-adjacent positioning of four-way button and three-way switching element of modified Greenbank with the “next to one another” positioning of the positioning switch (equivalent to four-way button) and intensity switch (equivalent to three-way switching element) of Watanabe for the purpose of allowing user .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbank (US 6,339,302) in view of Foster (US 5,020,517), and Choi (KR 20030048703, see machine translation copy attached), and further in view of McCambridge (US 6,217,533).
Regarding claim 15, modified Greenbank discloses three switching positions of the three-way switching element are arranged in a horizontal direction (see horizontal arrangement of switching positions of switch 46 in Fig. 1 of Foster), and therefore does not disclose the three switching positions are arranged in a vertical direction.
However, McCambridge teaches (Fig. 1) a three-way switching element (control switch 56) having an upper “high” position (“H”), a central “off” position (“O”), and a lower “low” position (“I”) arranged in a vertical direction (see vertical arrangement in Fig. 1), wherein the value of zero is selected by pushing in the three-way switching element (pushing from position “I” to position “O” is interpreted as “pushing in,” therefore pushing the switch in from “I” to “O” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the horizontal arrangement of switching positions of the three-way switching element of modified Greenbank to be a vertical arrangement of switching positions of a three-way switching element, as taught by McCambridge, for the purpose of position for the purpose of allowing user to select between “high” and “low” settings easier (as opposed to having to pass through the “high” section to reach the “low” section as is disclosed by Foster), thereby reducing likelihood of injury, and to allow for shutting off the application easier (only takes one push in either direction to turn off), as it has been held that simple substitution of one form of arrangement of switching positions (switching positions of modified Greenbank that goes in horizontal direction) with another form of arrangement of switching positions (switching positions of McCambridge that goes in vertical direction) would be a simple substitution of one form of arrangement of switching positions for another form of arrangement of switching positions, and therefore would be an obvious substitution at the time the invention was filed.
Regarding claim 16, modified Greenbank discloses the predetermined value for the massage parameter that is selected in an upper switching position of the three-way switching element is greater than the predetermined value for the massage parameter that is selected in a lower switching position of the three-way switching element (the upper switching position of the three-way switching element of Greenbank is “high” while the lower switching position is “low” (see high-off-low arrangement in Fig. 1 of McCambridge, reference number 56), therefore the .

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Gill (US 5,233,973) discloses a vehicle seat having a spinal massage system and a control unit.
Salagean (US 2011/0147187) discloses a vehicle seat with a lumbar support having a lumbar positioning knob.
Sottong (US 6,894,234) discloses a vehicle seat with a lumbar support having a lumbar positioning knob.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785